DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of claims 11-20 in the reply filed on December 8, 2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: In paragraph 23, "illustratesRaman" should have a space.  In paragraph 30, "illustratesSERS" should have a space.  In paragraph 122, "includeses" should be "includes".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 does not further limit the parent claim, claim 17, as the compound is selected from all possible compounds, both organic and inorganic..  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ing et al. (US 20160161413 A1).
	Regarding claim 11, Ing et al. teaches an apparatus to detect analytes, the apparatus comprising: a vacuum pump coupled to a filtration unit operable to collect solid particles off an object; and the filtration unit comprising a filter substrate (Para. 137 "using flexible SERS substrates for air sampling, […] vapour was pumped through the substrate using a mechanical vacuum pump."), wherein the filter substrate comprises nanoplasmonic paper (Para. 63 "the term “flexible SERS substrate” refers to a material comprising a flexible structure to which a plurality of plasmonic nanoparticles has been embedded therein or thereon for forming a SERS sensing region").
	Regarding claim 16, Ing et al. teaches the apparatus of claim 11, wherein the object is selected from the group consisting of a surface, luggage, a mail parcel, carpet, wood, cloth, or combinations thereof (Para. 93 "a surface in a typical operational environment. In practice, these contaminants may be in the form of dust on furniture, floors, walls or ceilings").
	Regarding claim 19, Ing et al. teaches the apparatus of claim 11, wherein the nanoplasmonic paper comprises glass microfiber filter paper coated with silver nanoparticles (Para. 63 "Non-limiting examples of substrates which can support the plasmonic nanoparticles are cellulose, modified cellulose, glass fibres, nylon, kapton, polyvinylidene fluoride, natural polymers, synthetic polymers, metal, and combinations thereof. The plasmonic nanoparticles can comprise, but are not limited to, silver, gold, copper, iron, cobalt, nickel, rhodium, palladium, titanium oxide, zinc, and platinum, and combinations thereof").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. in view of Michel et al. (US 4604239 A).
	Regarding claim 12, Ing et al. teaches the apparatus as discussed above with respect to claim 11, but does not appear to explicitly disclose wherein the filter substrate is disposed with a filter cartridge, the filter cartridge comprising: a first end and a second end; a solvent reservoir coupled to the first end; and the nanoplasmonic paper extending on a surface of the filter cartridge from the solvent reservoir to the second end.  
However, Michel et al. teaches wherein the filter substrate is disposed with a filter cartridge, the filter cartridge comprising: a first end and a second end; a solvent reservoir coupled to the first end; and the nanoplasmonic paper extending on a surface of the filter cartridge from the solvent reservoir to the second end (Col. 41, Lines 28-30 "One C-18 SEP-PACK cartridge was washed with 10 ml. of methanol, using a 10 ml. syringe with a Luer fitting" where the media of the cartridge could be replaced by nanoplasmonic paper and the attached syringe acts as a reservoir).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ing et al. with a filter substrate and a filter cartridge, the filter cartridge comprising: a first end and a second end; a solvent reservoir coupled to the first end; and the nanoplasmonic paper extending on a surface of the filter cartridge from the solvent reservoir to the second end based on the teaching of Michel et al. so that the "concentrate was purified by the […] procedure to be used for analysis" (Col. 41, Lines 25-26).
claim 14, Ing et al. teaches wherein the SERS filter is operable to be inserted into a handheld Raman spectrometer (Para. 136 "An in-field Raman measurement can be done by removing the SERS filter paper and using a portable Raman spectrometer").  The filter has sufficient structure such that it could be inserted into a Raman spectrometer, particularly given that the claims do not limit the cartridge to fit a specific configuration or standard.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. in view of Michel et al., as applied to claim 12, in further view of Saffir (US 2153594 A).
Regarding claim 13, Ing et al. as modified by Michel et al. teaches the apparatus of claim 12, but does not appear to explicitly disclose wherein the solvent reservoir is operable to be punctured to elute a solvent through the nanoplasmonic paper thereby separating components of the solid particles.
However, Saffir teaches sealed cartridges in syringes that are punctured to release the sealed contents (Col. 1, Lines 1-3 "syringes of the kind embodying a normally sealed medicament package or cartridge" where the cartridge could easily seal a solvent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the syringe of Saffir as the syringe for the solvent in order to avoid and prevent introducing contaminates onto the nanoplasmonic paper based on the teaching of Saffir (Col. 1, Lines 16-17).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. in view of Vandrish et al. (US 20060081073 A1).
Regarding claim 15, Ing et al. teaches the apparatus as discussed above with respect to claim 11, but does not appear to explicitly disclose comprising a sorting surface and at least one air jet in fluid communication with the object and the filtration unit.
However, Vandrish et al. teaches air jets in fluid communication with an object and a filtration unit where the equipment is composed of surfaces (Para. 45 "FIG. 4 depicts the association of the air jets 13 and collection ports 15 in kiosk 20 with other equipment. In the implementation shown, air to energize the air jets is provided by blower or compressor 60, which is connected to the jets also shown in FIGS. 1-3 by suitable piping or ducting. Other sources of compressed air or gas, such as a compressed gas bottle, are alternatively used. Air collected in the collection ports 15 is conveyed through piping to a suitable detector 64 for analysis. In the embodiment shown, air samples received by all of the collectors are fed to a common manifold. The air sample is optionally passed through an internal collector 62 that collects and concentrates the sample").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of claim 11 to comprise a sorting surface and at least one air jet in fluid communication with the object and the filtration unit based on the teaching of.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al.
Regarding claim 17, Ing et al. teaches the apparatus of claim 11, wherein the filter substrate comprises a compound to enhance affinity between the filter substrate and analytes in the solid particles to thereby increase detection limit of the analytes (Para. 119 "In general, it has been found that pre-wetting a swipe with water, a 50/50 alcohol/water mixture or other solvent will improve collection efficiency. Pre-wetting with a dilute acid can also provide good collection efficiency").  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of claim 11 to use the swipe type flexible SERS substrate as a filter because “sampling efficiency is clearly impacted by the solvent used for wetting the swipe” (Para. 133).
claim 18, Ing et al. teaches apparatus as discussed above with respect to claim 17, wherein the compound is selected from the group consisting of organic compounds, inorganic compounds, or functional groups (Para. 119 "In general, it has been found that pre-wetting a swipe with water, a 50/50 alcohol/water mixture or other solvent will improve collection efficiency. Pre-wetting with a dilute acid can also provide good collection efficiency").

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ing et al. in view of Dondi, Ruggero, Wu Su, Gerry A. Griffith, Graham Clark, and Glenn A. Burley. "Highly Size‐and Shape‐Controlled Synthesis of Silver Nanoparticles via a Templated Tollens Reaction." Small 8, no. 5 (2012): 770-776.
Regarding claim 20, Ing et al. teaches an apparatus to detect analytes as discussed above with respect to claim 19, but does not appear to explicitly disclose the silver nanoparticles to be coated on the nanoplasmonic paper via a silver mirror reaction.
However, Dondi et al. teaches creating silver nanoparticles via a silver mirror reaction (Abstract "A mild, facile one-step synthetic strategy for the preparation of size- and shape-controlled silver nanoparticles (AgNPs)").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of claim 19 in order to provide the silver nanoparticles on the nanoplasmonic paper via a silver mirror reaction based on the teaching of Dondi et al. because of the “Mild preparative conditions–AgNP synthesis proceeds at room temperature and involves mild oxidation of an aldehyde functionality present in reducing sugars as a hemiacetal.  Derivatisation of the non­anomeric sites on the sugar enables the incorporation of pendent functionality that would not withstand the typically harsh reducing environments required for other conventional preparative methods" (p 770, Col. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOSEPH DOWTY whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 272-4436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN J DOWTY/Examiner, Art Unit 4124                                                                                                                                                                                         

/Adam Krupicka/Primary Examiner, Art Unit 1784